OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS

                               AUSTIN




fiomrable
fimmrable Arnold 3mlt.h
County Attorney
county  Attorney
ucntgo3wy
ucntgo3wy County
conrau , T~-e%m

Dear   slrt                  opplafoa HO.   o-
                             Fiec Whether    a




           Reodpt
           iieodpt    l.r
                      ir                           your   reoent   let-
ter requetting    oplai                          . we
                                                 . We quote froze
                                                            frozi
your luttor Bo follova




                                             on ttla ballot
                                          Hwbur ,rat.&r    than
                                           Iumber.   la SW
                                           Hunlbur 18 tlm a&me
                                          2.  A8 for example,
                               alaat    Aumbur One end Willie
                               tiau Freslnot maber One.
                                ao quertloa but v&t the
                           !knn thir  vealnot  has baca du-
                          w6i6 ir tru0 or hfitgorsry,   em
       1s JAseticuA Prscinat Hulnber Four and 18 ulso lo-
       oated La Jwtlas PreoiDat IIuder Four.       Thlr VLU
       true of five (5) Oaaoitteemen eleoted throughout
       the county.   lhe;r name8 vent oa tbu ballot at
       Coemlttcemen fron their proper XLoction Praolnoti.
       Hovover, in mast iaatance,rthe Justtoe Frualaat
I
i
        Eotioreble Arnold Smith, page 2


              Humbcrr dld not oorreepond vith the Al&ion        Pra-
              cfnct Xhambur8. C~nrw it oacpoaed of tvo (2)
              Election Preolnata, Humbert Ten and Tventy, mu-
              pot ively.    Conroe it looated in Juatloe rreciuot
              Numb8r seven.    There vas only one u&me prlnted on
              the tmllot for Comae.      Thia name vent on the
              ballot ae Cuveitteeman for Precinct Uumber 4evdu.
              iileotion Preolmt &even happena to be Xev Cmey
              snd not conro%.    The quoation bee arleen et to
              vhcthcr three men rho veru purportedly    elected,
              tteZr name having been plaoad w the ballot         under
              Justice Precinct ltumbera ratlmr than Gleotion Pre-
              cinct Zlumbere, can validly   hold a8 CO5IIitteemA.
                    ‘As aeen froa the statement of fncta above,
              there vere no proms candidate6 6uba;lttab to the
              voterr in tvelva Il2) of the tventf (20) Zlootlon
              Preoinota in thir aountg.       1 illumtroie thle point
    r         aa follovrr     Justice Preainct Uumbor One iiontgom-
              cry Couuty, Texas, it composed of tvo (2) Election
    t         Prec:ncta,   Wlllia and YcEae. Willie la Electlm
              Prectact Aumber Oae and AoiLse it Eleotim       Fm-
    t         cinot #umber Eight. In ~re~tri~y tne bllGt         the
    ,
              l.?xxeautiveCtittee     aubrulttod the n&w of the
    !         caadidate   for   Conarltteeman   U   ~CorrPPltteomen for
    ,         Freclmt HILaLwr       one.’
                                        Thle ballot vae ueed In
              both Ylllia    und         There vat only one caodi-
                                    t%Ree.
              date ror thla         aftion
                                        Md he of uourse received
              prectiocrllg   al r   of the
                                        CIotea ln both Wlllla nnd
              kl?ae.     Hovever,    there
                                        we no ceadidate rcal,ding
              ln XaRae for thin poaltlon uad the grecutlve Con-
              mittee railed   to euhmlt 0 brllot   for Ocmmftteemn
              for Precrinot Eight to the voters of &FIae. It
              18, ny uaderatandhig that   thio should have been
              done even thou@ no eaadidata filed for tblr poei-
              tion.   The ballot ahould have bean prepared in
              such a vay thnt the voter6 of thla Election Prc-
              clnct oould have vrltten    la vhora they chose. I
              merely used Freoinat   One as ID. exeqle.     Thle oon-
              dition vat true throughout the OOunty.
                    n. . . . (I

                     In conneotiou vlth the above atatsments         you then aub-
        tit   the foll0Ving  pueatlona :
jmiorablc    Arnold   Anith,   p8~4 3


           “1.   c a n 8 o a nQlda tu r o r l p o s1 t1 0no n ?A4
     Ex.ecutlve Coziualttes be eleoted to office          vhsn said
     cendldate's    nam gods upon the brllot           und4r a~) la-
     proper Precinct Xuab4rO

            O2. 11 a oondldate for suah poaitlou duly
     and prcperll   sleot4Q vhsn amid orndldate 1s voted
     upon bl the voter4 of ELOC~  then one eleatlon prs-
     olnct,  although swl ouldldatc'r   naae ua4 rubalt-
     ted by ballot undsr the proper Pr4Cinot Xumb4r?

           =3. Vould th4 purportrd County Executive
     coanlttee  ooiq.1or4d 0r m0mb4ralure then a asjor-
     lty b4osw4 of the irot th8t a full cmmnlttoe had
     LU)VI~4xlrts6,   hmm the authority  to fill moan-
     oiee on tuch cormltt4aP

           '4.  In the avant that tha purported Exixeou-
      tits ColPmittse ir vithout luthorltr to fill euch
     vao&ncl4c,  uould the County Conventlm be suthor-
     iced to 04rtltJ   mm44 of member8for eleotloa   pzl4-
     cincta vtors no mumbcr had been elaoted by th4
     votarr of woh preoinot?'
             slnos your Slrrt tvo qu4rtlone ar4 so clorsly             ro&t-
4d they vi11 be trtsted        togtther.     It app4mrr th6t th4r4 4r4
41&t juatlcs      pmolnctr in thr oounty, th, ~x+mum lllousd
under the Conxtltutlon,        and that there vere one or more O~LIU-
datss for e&cctlon prsoinot ohai.~mm fro!a each of ruoh Jurtlee
preolzctn.,J    In five of three elsotfon       preol.nct.4, the 414otion
prrsoinot number oorreepomle vlth th4 Jwtloe             prsoinct numh4r
la ul;lch tuoh eleot?on preolnctr          4r4 looated.     LI0~4v4r, in
three of the sight      justloo    preeinctr   there la no sleotlon      pre-
c111ot with nunberr oorrerpondlng          to tha jwtlcr     prsalnote   in
v%cl: auoh el4otlon      preainotr     are loo&ted.     Sin04 them ar4
0-1~ c~&ht justlo      ppeainots,      ther4 mnnln twelve 616otlon
Frt3cinct8 with number4 not oorr4rpondlng           to any $l4t104 pm-
cinct number, them being twenty 414atloii precincts.
            Artha    3118, R. c. S. or 1925, ~COVM~I that there
rhell ba for @oh pplltioal      party requlrsd by lru to hold prl-
psry cleotlon~    r0r nomln6tlon of it8 candidrt4r,     e county
executlwe ooziaxlti44, to b4 ooapoa4d or 0 oounty ch8lrmaq 8nd
one rcmixr fror;r caoh sleotlon   praeinat.   !Ph4 proclmt   oamaitt4e-
min ah911 act em ch6imen 0r hlr 414otion preolnot, all com-
nittemun to be slecttd     on the g4nerU prim6ry election       d&y
:   Eonorabl4 Arnold Smith,   p4g4 4


    by the quallflsd  votw8, and th4 oounty ohMman by th4 quall-
    fled voter@ of tha oounty, and th4 pr6olnot chalrmn by the
      rtsllfledvotsre of th4ir r4ap4etlvr 414otlon pr4olncts. Th4
    lrt Icls furth4r provld4a that1
               'ARJ vaeanay in th4 offlc4  of ahairman, ooun-
         ty or    4olnct, or ~LWm4mb4r of rush cosnsItt44
         @hall r 4 r111.e by a majority rot4 or raid 4UOU-
         trve CaQmltt44:
                In th4   44rly 44m4 of State 4x rel Eertcrday v. -4,
    44 II. W. 874, by tb4 Suprrm Court of Nebraska, the relator
    4as a candidate     for Just104 OS the Peace for tha 3rd District.
    m candidate reelded In the 3rd Mstrlct           and was vot4d upon
    by the pople     of th4 3rd Dletrlct.      In some of the polling
    placct In ths 3rd Dlrtrlct       the candfdate*s nsm4 ~4s plaosd on
    t?ul ballot as   'can$ld4te   for  Justlo   al the Peace for Dlatrlot
    x0. 1."    Ths CoWt, In holding that th4se ballots       should be
    counted for relator     raid:
                         While the8e ballots   tlaslgnat4d the
         vroz~g &.;&ot,      yet being a4rt in the third dls-
         trlot vharr relator      var a 44ndIdatr for justlc4
         of the p4404, th4y o4rtaInl       lhov that tha voters
         lntsndsd to vote for the r6 I ator for justlee      of
         thr peace of the blstrlot ln vhloh they ware aant.
         The rordr 'first     dirtriot'  did not, as ve think,
         oonstltuta    a part of the lsgal designation     of the
         office.    Tlae~ rhould be trmted    as rurplusage,
         and tpse    ballot4   should be oount4d for relator.
         . . .
                 Applyingth4 rule announa6d in th4 Hovr oas4, supra,
    If the candldato for cormslttseman frcss Justloe Prcclnct Bo. 1
    sssI@ad In Election    Pr6olnat HO. 1 and reo4Ived a PrJorlty of
    the votes cast In Elaot~ian Pr6olnot lo. 1, then swh aandldate
    vss duly clectsd   oossslttorman fihl~ Xleetlon Reeinot  So. 8. 3.
    barrever, such candidate r6sidal    In Bketlon  Prcolnot No.
    Justice Pmeinct Ilo. 1, and rso4lv4d a majority of the rot&
    sast In Elaotlon    Woolnet lie. 8, th4n h4 would ho th4 duly
    electad owtt4eman       frm motion     Pr4oinct XO. 8. of euah
    sandidate reoslved a m4Jorlty of the voter oast for eomsltte4-
    non In eaoh oi suoh prealnata then one of the two precIncta dld
    not el4ot a camllltt44m6n.
:    Honorable Arnold smith,      pof$a 5


                   Conroo, you stats,    lr located in Justice preolnct
     no. 7 an4 that there ~88 only one name prlatad on the ballot
     for Jwtloo      Preainct No. 7. You rtnte that Biectlon           Pru0lllete
     ~os. 10 and 20 are looated vlthin Juattloe Frwiuct             Ho. 7. In
     mu~.binat.moe if the orndldeta frm Jwtloe             Wechat     NO. 7
     resided ln Elsotfon      Prsolnot Ho. 10, for example, and rewired
     l majority     oS the rotaa oart for comlttoeman in eald Election
     Preclmt 00. 10, then ouch cPndldato iv the duly bleated ooia-
     a.ltteeman from Election        PreOtnOt IiO. 10. The rule umounacd
     in the Bow case, supsa, together with examples herein @*en
     tiy   be 8ppiiea in detsrarining      ths atatu8  of  sech  candidate for
     oocmltteQ!aan    1n the oounty.     The faat that    the election    pm-       .
     &net m&y have been Improperly Qoi&natod on t.he ballot would
     be :mnster~al,     th8 derlgnatlon     being mere rurplusage.
                The rule thus announced rhwld not bc ocmAdersd ap-
     plicable to every fnatanoe where them In an Iuproper dsrlgna-
     tlcn of a dintrlct     or prealnot office.    For sxam~le, where 8
     oountg le included u1t.h.I.n two or awe judlclal       districts   and
     there &rs candidatea for district       jud&o for each of suah dLs-
     tricts,  the rule my not properly       apply, depenaing of COUT~Bon
     the otrc~tanoso     . The taat t&t a car&date mzt raakdo in
     t&o precinct or dirtriot      from vhich he lr 8 candidate,      the lc-
     tention OS the votdr8,     the qubllfiOatlOna    axid lztsntlons   of
     the candidate or condldster       mut 011 be oonaldmud ln detsr-
     tiIArL& the applloabillty     of ouch a rule aa 1s hem applied,
                   Applying the rule thus ennounaed together vlth the
     pwtlcular      alrowtanoss   end facts set out in yourruquent, it
     folloms t$&t roux* first    quertlon~rhoUld he anmfersd In the
     lff:rlaativa.
                  The faot that a windldate foe com.Ltteensn my hevo
      beer. voted upon by voters   outm:do the precinot       In whlah he re-
      rides would be lnanrtarlel   in determhlng   hlr election       ln the
    ’ precinct in which he recldeo.     Luch voter caa'r for or rminst
      ~3 aandldate In preoLnotr outwide the prsalnat ln which he
      re~ldem ahould not be counted for ar a&alnst Mm. Is? almnot
      be elcoted CoDaPttaesan from an election     precinct       in vhiah he
      doer not reside.    For cxmtsple. if the oandldato from Wl1lL.a
      (Election Freclnct No. 1) lived in PrsoFoat Eo. 1 and received
      * msjsrlty  of the vot08 cast in Eleotion Precrnct Bo. 1, hct
      1~ the duly elected   candidate fro;t the Yilllr      freclst.
      nonorable    Arnold Smith,   pm&e 6


                If 8wh Oandldrte ~WXDUlllfr   4150 reoelred a m cr-
      lty of the vote5 oaet in the meti Preoinot (Xleotion  Pro0 kc t
‘1.
      lo .8)th e n       e no OcmmlttoeMn lleoted from ruoh MuRae
                   th e rvu
 x.   Pf501not.
:i
\
Z~              Under the particular    clroumtance8, and the amamtzp-
$     tiona thur lude, it follovr    that your 84cond quertlon rhould
c     5180 be anwered Ln the afflrratlte.
+~
                In raprd to your thLrd gu55tiJn vq dlreot your st-
t     ;gtlon  to th ova of Welk4r 4t al. v. iiopping, 226 s. II.
i        7, In that oaae lt ~$5 hsld that the aounty executive aus-
$     eitteomn of a party ooutinuo to hold over u&l    their PUO-
:,
i     ceaaor5 am chosen land qu41if14dd, After thwi ltatl.n& the rule
4     the Court said;
\
                    I>
                             l&3 r485on for the rule thet an of-
               ficer XGarily     hold5 000~ until th4 qui3lifioa-
               tloll of his 5uo04550r la -baaedon oom4n14no4,
              its o3jeot being to prevent the erllr that vould
              result from the root that    oth4rvte4 a situation
              tight OOSWI  about vhem there vould be no one to
              perforn the funotlonr of the offlae to the detri-
              cum of the pub110 or partier lnter45t4d,      At b4-
              .1~ svldently   to the interest of ell 5uoh p4rtler
              that no rush hiatw OCOUP. Qullfxatloa         25 a
              forpnsl abthod of denatlrq wmeptance of the of-
              f ioe, @md the reaman ior the general rule loglc-
              allr pursu4d vould neem to u5 to bad tci the con-
              olwlon   that In owe8 of thlr kind the old of-
              floe? rhould hold on wtll     the roorptanca by hlr
              ohoren 5uoo585Or.”
                  Applying the rule thus etated in the oaee of           Welker
      v, iioppln& tupm, to your rltustlon     it vould 8
      coznitteceen   vho vere el4ctsd in l950 ircaa t& 4 e4tlcm
      cinatt vhlah did not eleot my oapalttee8enin prrr
                                                     1942, vo
                                                           'ri=d
      bold over and reslsln member8of the lxe4utlv4 owmlttee until
      their     5ueo455or5 are ohoren   in the nmnm     provided   for   in b&l-
      cl4 3116, rupra. Th4 oandldatem 50 cleated in 19ka together
      with the hold-over5 from eleotlon &@eoJmot8 not sleGt*   uy
      com5ltt445mn Ln 1942 vould     aoagore   th4   party   exhoutlve   ocm-
      aittea     of #antgamy   County.

 i              Iiavhg first detwmlned the aaapovition  of' ruoh
      party executive oomalttee it then rtn~ln~ to be datemined
 .i   vhether such committee thus oompo8ed 5~4~proceed to Wt.
EoAorrbl4     Arnold Stith,   p&e   7


          The rtatuto autharlrm    ewh exooutlve commlttea ir
client 08 to m&it 8ti1  oanrtitute  a quorum. Ya lwt ther4-
fore look to the o-     bV iA order t0 68t4rritW tbl5 phA8e
of your quertlcn.


           934 co5wm lav of m@and,          80 far a5 it 15
     not ineonriatbnt    vtth the CoprtitutloA    lrd lrve
     of thir state, rhsll together vlth ru0h Conntltu-
     tlon aad l4v5, be the rule of d4ul510n, aad ah11
     ao~tlaue 1x1 force wtil    altered 0r repealed by
     the Lagirlaturr . '
              In Voluw  35 of Wards and Phrasco, page 672, thy rule
55 tc; vhat    shsll oomttitute a quorum at oo5mon lnv 15 sttted a5
rollour:
          ‘UAaer the oomao~ lav rule,   a 555jorlty of
     the authorilted meber8h.t~ of a r e l85ntatlve
     body cOMi#titq$ Of a definite  IIumror of hsabsre
     oo126titutcn B cpmrum tar th8 purpose of transeat-
     1% biUJb458." (BBphaS15 OUX’I)

           In the oa5e of Unlt4d States ve &llln,    Jweph and
Co,, 12 Sir Ct. 50'7, 114 U, 55. 1, 36 L. Ed. 321, the United &at48
:upzm Court woeed vith approval the folloving       Eulet
            L. *. *And, *5 a gonsral rule,      It ~tpy be
     atetsd that not only vhore the oorporato pnw
     rsrldoe in a releot body, a5 a olty o~uucll, but
     vhere   It ha5 been delugated to e 00mlttee        or tG
     .¶&4AtS, than, ALIth0 8b88AOO of 8*0iel        @'Ori-
     510~ otherviee,      (I mlmrlty   of the eeleot body,
     GP of the oonmtt4e        cw agenta, are poverlere to
     bind ths m#jcrltp      Or do my valid lOt* If all
     the mabsra of the rekot         body or comlttoe,     or
     lf al1 tb4 ~snta a r el854mbl8d, or If all have
     been duly nstlfi+d,       &ad the tiAOrity  refure GC
     ae&lcot to met vlth the otherer 4 Mjorlty           of
     tho84 WeeeAt 5my act, provided tho58 pe8eAt
     colutitute   a arrrjorlty   0s the vholr nuab*r.    Xn
     other voF(I5, in rwh aare, a major part of the
     vhol.6 18 A4OeDDAry t0 COA5titUte       A QUOrU25, 5Ad
Eonorable Arnold     &%ltll,      pago 8



     a lanjority    of tha Quorum may eat.               If    the melor
     part rlthdrau       to a8 to lee**     no quorum, the
         of the Pinorlty       to aat 18, in general, aoarl r red
         to aoeae.’ . . :

              It 56 therefore       the eatabllrhec?          rule,   unlser   other-
vise m&dated,       that a bfxly ruch Ia             61aountp executive        aoa-
nittee     nap not take an7 valid          notion
                                           butlers a srajorilcy of the
auth~rlsed     maaberehip be present .   ln l’iont&otaary County the
euti=;rirsd mnberehip of the county eseout.ive committoe Is
tvent;l.   Exxefme    In order for lwh oonmittee to teka        any
valhi sctk;.    It 18 nscersary th8t et leaot elsven members be
   -I I;:.  Yea sro therefore   bdvleed,   in enawer to your third
~~~cEio~, that a oo~ty exeoutlve OaeraLttee does not hsve           au-
thcrity to fill    vamnolaa on ruch ocmznlttre u~lesa a mjority
of tba mthocinad membsrsbip bo preecnt.

           1~ enaw4~ to your fourth quoat:oo                    the courrty con-
v6ntio3 ia net authorrred to fill   arirtlng                   vocancler on tha
~0urAj exacutlvr  oWtt+e.
              ir oomlualon        you a&nit         the follsvinG      queatlonr
               “xe the Cour1ty cuairrcaa of the -LceciItiva iGaP
         nittee entltlcc:  to conpanantlon for his aervl~efi In
         nc?ditloa to thG CorqensetiGn which he recclveu for
         yrealdia    over each meeting far the County Exaoutivu
         Comlittee?*
            tie are umble to Sind any authority  gem1 tting    tb
county exooutlve coumlttee to allor the couity OUilirmBnoom-
rens6tica for hlc rervloaa rnadured In 8uc.h cepaclty.      In
j&.1 V. ?arkeeL’, 129 d. k’. (2d) 609, it uas held that the
oowtg chalrmn wet not entitled       to an mnual ealary for hlr
~crv:cca.     Yin ~000 dLd not go SO far, hwavec,    as to hold
tflc'* aald ch72irmm La not entitled   t0 a4 cmpenaation what-
goevcr.
            Art. LOlO )105, R. c. 5.. 1325, provider fOP the 6x-
pn%sr Of J:rlai%ry dectlont.       There is nothlig in such statute
itiicati,ng   that tha ohelriaan of thb ezecutiva comittes      or
my SQmbac thereof       shall be entitled  to receive fete for their
rcrvicas.    The C:ourt ln tha cere of Cm511 v. Farker, supra, In
holding t&t tie county chaLram Yea not entltlad          to an annual
rrlary ra:d:
&uxwable Arnold Smith,   page 9


          .
                   Furthermore, lr the aounty chairman
    and oa;s;t;8e    l# Qe8t8d Vlth autborlty     to make
    laaeesmente beyond that vblob 18 reaeoneble         arxi
    n00088ary r0r th0 defraying or the        l   na er 0r
    the primary, then lf they could pay t Q oomty
                                               T
    ahalroen an annual salary they aould just (~8 veil
    pay the oarlow memberr or the cotsuittau e eaiary
    and this vouli? mmke it prohibitive       on the CUM:-
    deter to anriounam r0r ofriae end heve tLair name8
    pl8oed on the ticket,    thw d8rtroyiq       the very
    FWJTO80rOr vbich the County Cl-&irmBn and the
    coaaalttcc efi8tlJ.*
          It is thdrerora the OFidOl; of thla dcparruent timt
the chalnaacl ot the County 8reoutiva comittao ia not entitled
to any coqwmtion     tor his rerviaca rendwad  in much OfriCl81
copeity.

                                           Yours vcrg truly




                                                   .